97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Russell PERRYMORE, Appellant,v.COOPER COMMUNITIES, INC., Appellee.
No. 96-1258.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 10, 1996.Decided Oct. 1, 1996.

Before MAGILL, FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Russell Perrymore appeals the grant of summary judgment to Cooper Communities, Inc., in a case involving alleged wrongful discharge, age discrimination, and outrage.  We have read all of the materials submitted by the parties and have considered their arguments.  We see no error by the district court1 and therefore affirm the judgment.  See 8th Cir.  R. 47B.



1
 The Honorable Jimm Larry Hendren, United States District Judge for the Western District of Arkansas